As filed with the Securities and Exchange Commission on September 2, 2016 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NUVASIVE, INC. (Exact name of registrant as specified in its charter) Delaware 33-0768598 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7475 Lusk Boulevard San Diego, California 92121 (Address of Principal Executive Officers) NUVASIVE, INC. 2 (Full title of the plan) Gregory T. Lucier Chairman and Chief Executive Officer NuVasive, Inc. 7475 Lusk Boulevard San Diego, California 92121 858-909-1800 (Name, address including zip code and telephone number, including area code, of agent for service) Copy to: Larry W. Nishnick, Esq. DLA Piper LLP (US) 4365 Executive Drive
